                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON


 MICHAEL DANIELS,                             )
                                              )
       Plaintiffs,                            )             Civil No: 6:19-cv-00192-GFVT
                                              )
 V.                                           )             MEMORANDUM OPINION
                                              )                     &
 SOUTH KENTUCKY RURAL                         )                   ORDER
 ELECTRIC COOPERATIVE                         )
 CORPORATION,                                 )
                                              )
        Defendant.                            )


                                     ***   ***        ***   ***

       Plaintiff Michael Daniels filed suit against his former employer, South Kentucky Rural

Electric Cooperative Corporation, for wrongful termination. The Cooperative removed this case

to federal court because Count II of Mr. Daniels’ complaint invokes the First Amendment of the

United States Constitution. Mr. Daniels moved to remand this case on the grounds that his

claims are rooted in Kentucky law and federal question jurisdiction is not implicated. The Court

agrees. For the following reasons, Mr. Daniels’ Motion to Remand [R. 6.] is GRANTED.

                                                  I

       Plaintiff Michael Daniels initiated this suit in Wayne Circuit Court. [R. 1-1.] Defendant

South Kentucky Rural Electric Cooperative Corporation (the Cooperative) filed its Notice of

Removal pursuant to 28 U.S.C. § 1331 on August 9, 2019 arguing this Court had Federal

Question jurisdiction. Mr. Daniels makes three claims against his former employer. In Count I,

Mr. Daniels alleges a violation of K.R.S § 344.010, et seq., stemming from his termination. [R.

1-1 at ¶¶ 6–10.] In Count III, Mr. Daniels accuses Defendant of an unlawful agreement with
another party to terminate him. Id. at ¶¶ 16–21. At issue is Count II, which charges the

following:

       11. Plaintiff incorporates each and every allegation set forth in Paragraphs 1-10 of
           this Complaint as if fully stated herein.
       12. The termination of the Plaintiff was contrary to a fundamental and well-
           defined public policy, namely his rights guaranteed under the First
           Amendment of the United States Constitution.
       13. The termination of the Plaintiff was a retaliatory action which stemmed from
           disagreements between the Plaintiff and Defendant, whereby Plaintiff used his
           right to freedom of speech in defending himself, leading to the Defendant
           retaliatorily terminating the Plaintiff and doing so under the guise of
           violations of company policies and procedures.
       14. The Plaintiff suffered an adverse employment action as a result of the actions
           of the Defendant.
       15. As a direct and proximate result of the aforementioned conduct, Plaintiff has
           suffered great emotional distress and/or embarrassment and/or humiliation
           and/or mental anguish and wage loss and lost benefits.

[R. 1-1 at ¶¶ 11–15.] The Cooperative contends that Mr. Daniels’ reference to the First

Amendment means that his claim in Count II is based on federal law. [R. 8 at 3.] The

Cooperative further argues jurisdiction is proper here because “it is necessary to resolve whether

or not his First Amendment Rights . . . were violated.” Id. To the contrary, Mr. Daniels says his

complaint is “rooted in state law,” and argues that mere mention of a federal statute or

Constitutional amendment is insufficient to confer federal question jurisdiction. [R. 7 at 2.] Mr.

Daniels is correct.

                                                II

                                                A

       A defendant may remove a civil action brought in state court to federal court only if the

action is one over which the federal court could have exercised original jurisdiction. See 28

U.S.C. §§ 1441, 1446. Congress has opened the doors of the federal courts to “all civil actions

arising under the Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331. To



                                                 2
determine whether a claim “arises under” federal law so as to provide jurisdiction under these

statutory provisions, courts employ the “well-pleaded complaint” rule. Roddy v. Grand Trunk

W. R.R., Inc., 395 F.3d 318, 322 (6th Cir. 2005) (citing Loftis v. United Parcel Serv., Inc., 342

F.3d 509, 514 (6th Cir. 2003)). Under this rule, “[f]ederal jurisdiction exists only when a federal

question is presented on the face of the plaintiff’s properly pleaded complaint.” Id. (citing

Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987)). Because federal courts are courts of

limited jurisdiction, “the removal statute should be strictly construed,” and any doubts should be

resolved in favor of remanding the case to state court. Eastman v. Marine Mech. Corp., 438 F.3d

544, 549 (6th Cir. 2006).

                                                  B

       “[T]he ‘arising under’ gateway into federal court in fact has two distinct portals.”

Eastman v. Marine Mechanical Corp., 438 F.3d 544, 550 (6th Cir. 2006). The first portal

“admits litigants whose causes of action are created by federal law, that is, where federal law

provides a right to relief.” Id. (citing American Well Works Co. v. Layne & Bowler Co., 241 U.S.

257, 260 (1916)). In instances where “federal law provides the right to sue, the case may

proceed in federal court.” Dillon v. Medtronic, Inc., 992 F. Supp. 2d 751, 756 (E.D. Ky. 2014).

       The second portal is smaller. Sometimes, federal question jurisdiction will lie over state

law claims that involve “significant federal issues.” Eastman, 438 F.3d at 550 (quoting Grable &

Sons Metal Prods., Inc. v. Darye Eng’g & Mfg., 545 U.S. 308, 312 (2005)). That is, federal

issues embedded within state law claims will trigger federal question jurisdiction if they are “1)

necessarily raised, 2) actually disputed, 3) substantial, and 4) capable of resolution in federal

court without upsetting the traditional balance of state and federal judicial power.” Dillon, 992

F. Supp. 2d at 756 (citing Grable, 545 U.S. at 313–14).



                                                  3
        The Cooperative seeks entry through both portals. It argues that “Plaintiff has based his

public argument solely in the United States Constitution,” and that therefore “[t]he cause of

action is based on federal law.” [R. 8 at 3.] The Cooperative also contends that jurisdiction is

proper because “it is necessary to resolve whether or not [Mr. Daniels’] First Amendment

rights . . . were violated.” Id.

                                                 1

        Mr. Daniels urges that remand is appropriate because the claim in Count II amounts to “a

state law tort claim for wrongful discharge contrary to public policy.” [R. 7 at 3.] He insists that

pointing to the First Amendment as the source of the public policy is insufficient for federal

question jurisdiction. Id.

        Kentucky state law recognizes the common law tort of retaliatory discharge in violation

of public policy. See Knott County Bd. of Educ. v. Patton, 415 S.W.3d 51, 55 (Ky. 2013);

Boykins v. Housing Authority of Louisville, 842 S.W.2d 527 (Ky. 1992). “An employee has a

cause of action for wrongful discharge when the discharge is contrary to a fundamental and well-

defined public policy as evidenced by existing law[.]” Boykins, 842 S.W.2d at 529 (citing

Fireston Textile Co. Div., Firestone Tire & Rubber Co. v. Meadows, 666 S.W.2d 730, 731 (Ky.

1983)). Further, “[t]he public policy must be evidenced by a constitutional or statutory

provision.” Id. (emphasis in original). In Count II of his complaint, Mr. Daniels pleads

retaliatory discharge in violation of public policy, and points to the First Amendment as the

source of the public policy at issue.

        Though not cited by either party, the Court finds the Sixth Circuit’s opinion in Eastman

v. Marine Mechanical Corporation to be almost directly on point. 438 F.3d 544 (6th Cir. 2006).

There, the plaintiff filed suit in Ohio alleging the common law tort of retaliatory discharge in



                                                 4
violation of public policy. Id. at 546. Although it was a state law claim, the plaintiff cited

federal statutes as the source of the public policy, and the defendant filed its notice of removal on

that basis. Id. at 548. Ultimately, the Sixth Circuit held “that a state-law employment action for

wrongful termination in violation of federal public policy does not present a substantial federal

question over which federal courts may exercise ‘arising under’ jurisdiction under 28 U.S.C. §

1331.” Id. at 553. The Eastman court based its holding on its findings that the meaning of the

federal statues cited by plaintiff, which prohibited submitting fraudulent claims to the federal

government in connection with military manufacturing contracts, was not in dispute, and that

accepting jurisdiction would upset the balance between state and federal courts. Id. The panel

noted that “[e]mployment litigation is a common occurrence in both federal and state courts[,]”

however “the bulk of the judicial business in the United States in this area is conducted by the

state courts.” Id.

       The same is true here. Nobody contests the importance of the First Amendment in the

United States, and it is not necessary for this Court to discern—as many courts have already

done—the contours of that right in order to decide Mr. Daniels’ claim. The question is not

whether the First Amendment was violated. It wasn’t, because the First Amendment only

protects one’s right to freedom of speech against government actors, not private corporations.

The question is whether there is public policy in Kentucky that protects against retaliatory

discharge from employment based on what someone says. Furthermore, the Court agrees that it

would be unwise to let state public policy claims to be “converted into federal actions by the

simple expedient of referenced federal law as the source of that public policy.” For the

foregoing reasons, this Court does not have jurisdiction, and Mr. Daniels’ Motion to Remand [R.

7] is GRANTED.



                                                  5
                                               III

       Whatever relief Mr. Daniels may be entitled to, it is not rooted in the First Amendment.

The Kentucky courts are best suited to evaluate their own public policies. Accordingly, the

Court being sufficiently advised, it is hereby ORDERED that Plaintiff’s Motion to Remand [R.

6] is GRANTED.

       This the 17th day of December, 2019.




                                               6
